UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-2045


MICHAEL KNIGHTS,

                Plaintiff - Appellant,

          v.

OXFORD GLOBAL RESOURCES, (Contracting Capacity); STIHL
INCORPORATED,   (Third  Party   Beneficially   Capacity  and
Individual Capacity); EARL SYKES, (Third Party Beneficially
Capacity and Individual Capacity); GUY WALLACE, (Third Party
Beneficially Capacity and Individual Capacity),

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cv-00260-RAJ-DEM)


Submitted:   January 10, 2014                   Decided:   March 7, 2014


Before MOTZ and     WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Knights, Appellant Pro Se.     Melanie Gayle Augustin,
Thomas Joseph Flaherty, LITTLER MENDELSON PC, McLean, Virginia;
Sarah Kate McConaughy, Robert W. McFarland, MCGUIREWOODS, LLP,
Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael     Knights   appeals   the   district    court’s   order

denying his Fed. R. Civ. P. 60(b) motion to reopen his civil

action.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.        See Knights v. Stihl Inc., No. 2:10-cv-00260-

RAJ-DEM (E.D. Va. July 26, 2013).            We grant Knights leave to

proceed   in   forma    pauperis.    We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                    AFFIRMED




                                     2